317 F.2d 909
115 U.S.App.D.C. 209
William T. SPENCE, Appellant,v.BALOGH & COMPANY, Inc., Appellee.
No. 17399.
United States Court of Appeals District of Columbia Circuit.
Argued March 13, 1963.Decided April 25, 1963, Petition for Rehearing En BancDenied May 28, 1963.

Mr. Cornelius H. Doherty, Washington, D.C., with whom Mr. Cornelius H. Doherty, Jr., Washington, D.C., was on the brief, for appellant.
Mr. Alan L. Wurtzel, Washington, D.C., with whom Messrs. Harold P. Green and Daniel M. Singer, Washington, D.C., were on the brief, for appellee.
Before BAZELON, Chief Judge, and WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
This is a suit brought by plaintiff-appellant to require delivery of certain shares of stock, or, alternatively, to recover money damages.  The facts are set out in the opinion of District Judge Jones.  216 F.Supp. 492 (1962).1  For the reasons given in that opinion, the judgment of the District Court, dismissing the action on its merits after trial, will be


2
Affirmed.



1
 See also Spence v. Northern Virginia Doctors Hospital Corp., 202 Va. 478, 117 S.E.2d 657 (1961).  (1961)